Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/24/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (20200152913), in view of Zeng (20190326554)

    PNG
    media_image1.png
    424
    408
    media_image1.png
    Greyscale

Regarding claim 1, Noh teaches an display apparatus comprising: 
a base substrate (SUB); 
a light emitting structure (EL) disposed on the base substrate; and 
a thin film encapsulation layer (ENC; par. 11) disposed on the light emitting structure and including: 
at least one inorganic layer (par. 110); and 
wherein the at least one inorganic layer includes: 
a high density layer (par. 11 and 110 teaches a auxiliary encapsulation having at least one, which implies more that one, of a silicon nitride (SiNx:H) layer including hydrogen, a silicon oxide (SiO.sub.2:H) layer including hydrogen, or a silicon oxynitride (SiON:H) layer including hydrogen) having a density of greater than or equal to about 2.0 g/cm3 (par. 110): and 
par. 11 and 110 teaches a auxiliary encapsulation having at least one, which implies more that one, of a silicon nitride (SiNx:H) layer including hydrogen, a silicon oxide (SiO.sub.2:H) layer including hydrogen, or a silicon oxynitride (SiON:H) layer including hydrogen) having a density of less than about 2.0 g/cm3 (par. 113), and wherein the high density layer and the low density layer are in contact with each other (please note that par. 11 teaches ENC layers are layered). 
Please note that multiple embodiments of prior art are used above (the ENC can be of variety of layers having variety of densities in order to gain the improvements from both). It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Noh fails to teach the encapsulation containing:
at least one organic layer
 Zeng teaches an encapsulation on a display wherein the encapsulation comprises multiple organic and inorganic layers.  Zeng teaches that the conbinaiton helps in prevention of moisture and allows for flexibility in the package (par. 22).
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 2, Noh/Zeng teaches an display apparatus of claim 1, wherein the high density layer and the low density layer include a same material (please see rejection for claim 1 above).  

Regarding claim 6, Noh/Zeng teaches an display apparatus of claim 1, wherein the low density layer is disposed 19 SD-200401-TCDbetween the base substrate and the high density layer (see rejection for claim 1 above which teaches that the ENC is  composed of multiple layers having densities mentioned in claims; thus, this mentioned ordering is included).  
Regarding claim 7, Noh/Zeng teaches an display apparatus of claim 1, wherein the high density layer is disposed between the low density layer and the base substrate (see rejection for claim 1 above which teaches that the ENC is  composed of multiple layers having densities mentioned in claims; thus, this mentioned ordering is included).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh/Zeng as applied to claim 1 above, and further in view of Lee (20150115235).
Regarding claim 8, Noh/Zeng teaches the claimed invention except for the thickness mentioned in claim 8.  It should have been obvious to one of ordinary skill in the art at the time the invention was made to have such a thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Case in point, prior art Lee teaches an encapsulation with a thickness range between 20-50 nm.

Allowable Subject Matter
Claim 3, dependent on claim 2, is objected to as being dependent upon rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to based on its dependency on claim 3

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CALEB E HENRY/Primary Examiner, Art Unit 2894